Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 68-71 and 78-81 have been amended.
	Claims 1-67, 72-75, and 83-87 have been canceled.
	Claims 76, 77, and 82 have been previously presented.
	Claims 68-71 and 76-82 are pending.
Response to Arguments
	Applicant’s arguments on pages 11-13, filed on 6/30/21, have been fully considered but they are not persuasive. Applicant notes, on page 11, that claims 1, 19, and 20 are currently amended, and claims 1-14, 16 and 19-23 are presently pending. 	Applicant’s arguments are fully considered, but are unpersuasive.
	Specifically, Applicant argues:
	35 U.S.C. 103 Rejections:
	Applicant notes, on page 11, that claims 68-85 were rejected under 35 U.S.C. 103 as being unpatentable over Lawson, US Patent Application Publication 20130211546, in view of Williams, US Patent Application Publication 20120066010, and further in view of Aggarwal, US Patent Application Publication 20150042240. Applicant argues, on pages 11-13, that the cited prior art fails to teach or suggest features of the amended independent claims. Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner 
	Additionally, in the interest of compact prosecution, the Examiner provides the discussion below.
	The Examiner notes the discussion of claim interpretation, on pages 2-16 of the Office Action dated 3/31/21 applies here, as well.
	Applicant notes, on page 11:
	“In response, Applicant has amended the independent claims to clarify certain features of the claims. The independent claims now set forth in some form or another, a first user interface configured to interface with a first user of the apparatus and a remote instructor user interface configured to communicate requests received via the first user interface and prompt an instructor user for input. The claims are further amended to clarify that the remote instructor user provides input comprising at least one of forwarding at least part of the repair or maintenance information selected from the back-end server to the first apparatus, or forwarding at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus.”

	Applicant argues, on pages 11-12:
	“However, Lawson does not teach or suggest a system that customized repair or maintenance information based on competence of a user, nor utilize a remote instructor apparatus for a remote instructor user to provide selection of or input regarding repair and maintenance information to be forwarded or provided to an apparatus. Lawson also does not teach or suggest customizing repair or maintenance information based on competence of a user, forwarding at least part of the repair or maintenance information selected from the back-end server to the first user, nor forwarding at least part of the repair or maintenance information to another remote user interface for review before forwarding to the first user.”
	
	In addition to Applicant’s arguments being directed to aspects of the amended claim limitations, the Examiner notes Applicant’s arguments comprise arguments i.e., customizing repair or maintenance information based on competence of a user) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While claims 68, 71, 78, 79, and 81 comprise minor variations in claim language, the claims are substantially similar. Claim 68 will be referenced as an example.
	Claim 68 recites (emphasis added):
	“the processor being further configured to cause the mobile communication interface to signal a status indication of the device comprising at least an error state of the device, information relating to the first user comprising at least repair or maintenance competence of the first user, and a direct or indirect indication of properties of the device to the back-end server, to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user; 
	The claimed function of, “signal a status indication of the device comprising at least an error state of the device, information relating to the first user comprising at least repair or maintenance competence of the first user, and a direct or indirect indication of properties of the device to the back-end server,” is claimed as being performed by the to facilitate,” an intended use (wherein the intended use is in bold, above) of the claimed function but selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user and, repair or maintenance information...customized based on the repair or maintenance competence of the first user are not positively recited as being performed by the claimed invention.
	Additionally, the Examiner notes that, while the instant specification notes, “the back-end server may be enabled to customize the repair and maintenance information suitably for the needs of the user,” (see instant specification at 0058), the specification merely notes a possible functional result, but does not provide a discussion of how customizing the repair and maintenance information suitably for the needs of the user would be performed. The specification does not describe an exemplary embodiment comprising performing the function of customizing repair and maintenance information based on the repair or maintenance competence of the first user, and the specification does not describe an exemplary embodiment comprising performing the function of the selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user.
	However, the elements of repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information 
	 
	NOTE: Claim 78 recites (emphasis added):
	A system, comprising: 
		a first apparatus, comprising: a local communication interface...
		a first user interface...
		a mobile communication interface...
		a processor...
		a remote instructor apparatus, comprising: 
		a second processor...
		..the back-end server, comprising: 
			a communication interface configured to...and  
			a back-end-server processor configured to cause the communication interface to receive...and to select from the plurality of repair and maintenance information associated with respective error states and device properties, repair or maintenance information, customize the repair or maintenance information based on the repair or maintenance competence of theReply to Office Action of March 31, 2021 first user of the first apparatus, send to the remote instructor apparatus the selected and customized repair or maintenance information, and send the repair or maintenance information to the first apparatus dependent upon a communication from the remote instructor apparatus.
a first apparatus, comprising: a local communication interface...a first user interface...a mobile communication interface...a processor...a remote instructor apparatus, comprising: a second processor...,” but the system of claim 78 is not recited as comprising the back-end server. As such, similar to claims 68, 71, 79, and 81, the claimed system of claim 78 is not recited as performing the functions in the bolded portion, above.
	Additionally, the Examiner notes that the instant specification notes, “the back-end server may be enabled to customize the repair and maintenance information suitably for the needs of the user,” (see instant specification at 0058). As such, the Examiner notes future amended claim language positively reciting the claimed invention as performing the function of customizing maintenance information based on the repair or maintenance competence of the first user would require an evaluation of an adequate written description under 35 USC 112(a), based on the claim language, as filed, as related to how the function of customizing the repair and maintenance information is performed. Because the pending claims do not positively recite the function of repair or maintenance information being customized based on the repair or maintenance competence of the first user as being performed by the claimed invention, a rejection under 35 USC 112(a) is not made.

Claim Objections
Claim 68 is objected to due to the following informality: 
	Claim 68 recites:
	“the processor being further configured receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface.”
	It appears if the portion in bold above should be recited as, “the processor being further configured to receive repair and maintenance information based on input provided by a remote instructor user via a remote instructor user interface,” to include the addition of, “to,” and change, “remove,” to, “remote.”
	Appropriate correction is required.
	
	Claim 81 is objected to due to the following informality: 
	Claim 81 recites:
	“receiving via at least the user interface of the remote instructor-user apparatus a selection of repair or maintenance information or a confirmation to forward the repair or maintenance to the first apparatus...” 
	It appears as if the limitation is intended to be interpreted as:
	“receiving via at least the user interface of the remote instructor-user apparatus a selection of repair or maintenance information or a confirmation to forward the repair or maintenance information to the first apparatus...”
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 68-71 and 76-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 68-71 and 76-82, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 68-70 are directed towards an apparatus (i.e., machine), claims 71, 76, and 77 are directed towards a back-end server (i.e., machine), claim 78 are directed towards a system (i.e., machine), claims 79-80 are directed towards a method (i.e., process), claims 81-82 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. 	
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 68, 71, 78, 79, and 81 are substantially similar and recite a judicial exception illustrated by: 
	enable communication; 
	interface with a first user; 
	enable communication; and 
	identify the device and 
	to receive status information; 
	present to the first user an indication of the status; 
	receive from the first user a request for repair or maintenance information; 
	signal a status indication comprising at least an error state, information relating to the first user comprising at least repair or maintenance competence of the first user, and a direct or indirect indication of properties, to facilitate selection of corresponding repair or maintenance information associated with the error state from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user; 
	receive repair and maintenance information based on input provided by a remote instructor user to either forward at least part of the repair or maintenance information or to forward at Reply to Office Action of March 31, 2021least part of the repair or maintenance information to another remote instructor for review prior to forwarding; 
	receive the corresponding repair or maintenance information and 
	present the received repair or maintenance information.  
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility.
	Certain Methods of Organizing Human Activity
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to certain methods of organizing human activity in that they are similar to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) in that the limitations comprise rules or instructions to be followed associated with transmitting and receiving repair and maintenance information. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim.SeeOctober2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a Id.
	In this instance, the limitations illustrating an abstract idea(noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., transmitting and receiving information about an assessment target vehicle and a plurality of vehicles for each of vehicle models and deriving statistical information). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
 See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of an apparatus, a back-end server, a system, a local communication interface [configured to enable communication with a device via at least one of a near field communication protocol or a local area network], a first user interface [configured to interface with a first user of the apparatus], a mobile communication interface [configured to enable communication with a back-end server], and a processor [configured to cause the apparatus to identify the device using the local communication interface, receive status information from the device and cause the first user interface to present to the first user an indication of the status of the device, cause the first user interface to transmit and receive information], a communication interface, a first apparatus, a first user interface, and numerous remote apparatuses in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “Any foregoing memory medium may comprise a digital data storage such as a data disc or diskette, optical storage, magnetic storage... The memory medium may be formed into a device without other substantial functions than storing memory or it may be formed as part of a mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.

	As such, the additional elements of claims 68, 71, 78, 79, and 81 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Claims 69-70 merely further limit the abstract idea as related to transmitting and receiving information. The claims do not add anything significant to the abstract idea.
	Claims 76-77 merely further limit the abstract idea as related to transmitting and receiving information and collecting information, analyzing it, and displaying certain results of the collection and analysis. The claims do not add anything significant to the abstract idea.
Claim 80 merely further limits the abstract idea as related to transmitting and receiving information. The claim does not add anything significant to the abstract idea.
	Claim 82 merely further limits the abstract idea as related to transmitting and receiving information and collecting information, analyzing it, and displaying certain results of the collection and analysis. The claim does not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.
	Therefore, claims 68-71 and 76-82 are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 71 and 76-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Regarding claim 71, “wherein the processor is further configured to 
receive via at least the user interface of the remote instructor user apparatus a selection of at least one repair or maintenance information, a confirmation to forward the repair or maintenance information to the first apparatus, or a forwarding at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus,” is unclear due to the claim construction and a lack of transitional phrases to aid in claim interpretation. 
	Are the limitations intended to be interpreted as comprising receive a selection of one of three elements (receiving a selection of [1], [2], or [3]), wherein the third element is intended to be recited as, “a forwarding of at least part...”?
	wherein the processor is further configured to receive via at least the user interface of the remote instructor user apparatus a selection of [1] at least one repair or maintenance information, [2] a confirmation to forward the repair or maintenance information to the first apparatus, 	or [3] a forwarding [of] at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus.
	Are the limitations intended to be interpreted as comprising receive one of three elements (receiving [1], [2], or [3])?
	wherein the processor is further configured to receive via at least the user interface of the remote instructor user apparatus [1] a selection of at least one repair or maintenance information, [2] a confirmation to forward the repair or maintenance information to the first apparatus, 	or [3] a forwarding [of] at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus
	Are the limitations intended to be interpreted as comprising receive one of three elements, (receiving [1], [2], or [3]), wherein the elements are different from the elements in the example above?
	wherein the processor is further configured to receive via at least the user interface of the remote instructor user apparatus a selection of [1] at least one repair or maintenance information, [2] a confirmation to forward the repair or maintenance information to the first apparatus, 	or [3] a forwarding [of] at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus
	In order to expedite compact prosecution, the Examiner interprets the limitations as receive a selection of one of three elements (receiving a selection of [1], [2], or [3]), wherein the third element is intended to be recited as, “a forwarding of at least part...”
	The Examiner notes the alternate claim interpretation does not provide a material distinction which would distinguish the claimed invention from prior art that teaches the elements of the limitations.
	Additionally regarding claim 78, “a remote instructor apparatus, comprising: a second processor configured to cause a remote instructor user interface of a remote instructor apparatus to prompt for input comprising at least one of forwarding at least part of the repair or maintenance information selected from the back-end server to the first apparatus, or forwarding at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus,” is unclear. 
	The claim recites two instances of, “a remote instructor apparatus.” It is unclear if the second reference to, “a remote instructor apparatus,” is intended to be recited as, “the remote instructor apparatus,” to refer to the first reference of the element, or if it is intended to introduce a new element.
	Additionally, the claim appears to comprise a server claim reciting prompting for user input, wherein the input, “comprising at least one of forwarding...or forwarding...,” implies the input comprises functions performed by the user. Is the input intended to comprise information entered by the user or is the input intended to comprise functions performed by the user? Is the input the user is being prompted for intended to be interpreted as comprising the user performing the referenced functions (a claimed server [apparatus] reciting method steps performed by a user, which results in the claim being indefinite), or is the input the user is being prompted for intended to be interpreted as comprising information associated with the referenced functions? Is the user performing the functions of forwarding at least part of the repair or maintenance information selected from the back-end server to the first apparatus, or forwarding at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus (a claimed server [apparatus] reciting method steps performed by a user)? 
	In looking to the claims and the disclosure to aid in claim interpretation:
	The Examiner notes Claim 68 recites (emphasis added):
	“the processor being further configured receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface to either forward at least part of the repair or maintenance information to the apparatus or to forward at Reply to Office Action of March 31, 2021least part of the repair or maintenance information to another remote instructor apparatus for review prior to forwarding to the apparatus,” Claim 68 requires input to either forward [information]...or forward [at least part of the information], wherein the input is provided by a user and the input is associated with forwarding information (i.e., the input does not comprise forwarding the information, but the input comprises input to forward the information or at least part of the information). 
	Additionally, the Examiner notes claim 81 recites (emphasis added):
	(claim 81)  “receiving via at least the user interface of the remote instructor-user apparatus a selection of repair or maintenance information or a confirmation to forward the repair or maintenance to the first apparatus.” Claim 81 requires a selection of information or a confirmation to forward the information (i.e., input to forward the information).
	Additionally, the Examiner notes the amended claim limitation appears to rely on the disclosure in the instant specification of, “Detecting if the user 305 desires to forward the repair or maintenance information before the performing of the repair or maintenance of the proximate device 200. If the detection is positive, forwarding the repair or maintenance information for review of another user,” (see instant specification at 0061).
the input being associated with at least one of forwarding...or forwarding... (the input to either forward...or forward...). In order to advance compact prosecution, the Examiner interprets claim 78 as, “a second processor configured to cause a remote instructor user interface of a remote instructor apparatus to prompt for input comprising information associated with at least one of forwarding at least part of the repair or maintenance information selected from the back-end server to the first apparatus, or forwarding at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus.”	
	Regarding claim 79, “signaling a remote instructor user interface to cause an instructor user to be prompted for input comprising at least one of forwarding at least part of the repair or maintenance information selected from the back-end server to the first apparatus, or forwarding at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus,” is unclear. The Examiner notes the discussion of the substantially similar limitation of claim 78, above, applies here, as well.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 76 and 77 are rejected due to their dependency from claim 71. Claim 80 is rejected due to its dependency from claim 79. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 68-71 and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson, US Patent Application Publication 20130211546, in view of Williams, US Patent Application Publication 20120066010, and further in view of Aggarwal, US Patent Application Publication 20150042240.
	Claims 68, 71, 78, 79, and 81, comprise substantially similar limitations. The Examiner notes the discussion of claim interpretation, on pages 2-16 of the Office Action dated 3/31/21 applies here, as well. While claim 68 is initially addressed below, the discussion of specific elements and limitations applies to substantially similar claim limitations of subsequent claims.
	Regarding claim 68,
	Lawson — which is directed to the automated configuration and integration of a device within an automation system — discloses:
	An apparatus, comprising: a local communication interface configured to enable communication with a device via at least one of a near field communication protocol or a local area network; 
	[a cloud-aware smart device capable of automatic integration with cloud-based applications and services…the cloud-aware smart device can be configured to automatically communicate with a cloud-platform when added to an existing industrial automation system, and to send identification and configuration information to the cloud platform to facilitate simplified and automated integration with the larger system (0008); Network interface 1548 encompasses communication networks such as local-area networks (LAN) (0110)]
	a first user interface configured to interface with a first user of the apparatus; 
	[a cloud-based operator interface system that collects and aggregates data from multiple smart devices and visualizes the data on Internet-capable client devices (0020, Fig. 9); User interface component 204 can be configured to receive user input and to render output to the user in any suitable format (e.g., visual, audio, tactile, etc.) (0042)]
	a mobile communication interface configured to enable communication with a back-end server; and 
	[Although the exemplary overview illustrated in FIG. 1 depicts the industrial devices 108 and 110 as residing in fixed-location industrial facilities 104, the industrial devices may also be part of a mobile control and/or monitoring application (0036, Fig. 1); industrial devices 108 and 110 can be coupled to a cloud platform 102 to leverage cloud-based applications and services... a cloud proxy can be embodied on any suitable type of device (e.g., a stand-alone computer, another smart industrial device, etc.) (0067); the network devices can include various possibilities (hardware and/or software components). These include components such as...servers, clients, computers, configuration tools, monitoring tools, and/or other devices (0102)]	
	a processor configured to cause the apparatus to identify the device using the local communication interface and to receive status information from the device; 
	[send identification and configuration information to the cloud platform to facilitate simplified and automated integration with the larger system (0008); recognize and identify other devices in its proximity and include this information in the device profile. This information can be provided to external applications (0009; see also 0063-0065); Profile generation component 316 can also include device health or status information...This information can be used by some cloud-based applications to remotely manage device functionality...generate event-based reporting an inoperable device, or other such functions (0059); receive data (e.g., device profiles, status data, telemetry data, etc.) from control-level smart devices (0070)]
	the processor being further configured to cause the first user interface to present to the first user an indication of the status of the device; 
	[a cloud-based operator interface system that collects and aggregates data from multiple smart devices and visualizes the data on Internet-capable client devices (0020, Fig. 9); cloud-based operator interface system 906 can apply cloud-side processing to the industrial data to facilitate presenting the data in meaningful ways to the client devices...For example, cloud-based operator interface system 906 can add context to incoming production data (e.g., a time/date stamp, a location associated with the data, machine statuses at the time the data was generated, etc.) (0076)]
	the processor being further configured to cause the first user interface to receive from the first user a request for repair or maintenance information relating to the device; 
	[User interface component 204 can be configured to receive user input and to render output to the user in any suitable format (e.g., visual, audio, tactile, etc.) (0042; see also 0047, 0055); a client interface component 1110 configured to receive data retrieval requests from client devices 1112, and to render selected subsets of historian data to the client devices 1112 in response to the requests…client interface component 1110 can present browsable hierarchical view of smart device data tags distributed throughout the enterprise...where the e.g., a meter value, a machine state, a production count, etc.) (0093)]
	The Examiner notes the disclosure above does not explicitly recite a request being for repair or maintenance information, Lawson also notes the industrial devices may also be part of a mobile control and/or monitoring application (0036, Fig. 1), collecting and aggregating data from multiple smart devices and visualizing the data on Internet-capable client devices (0020, Fig. 9); presenting the data [including status information] in meaningful ways to the client devices (0076); using device health or status information to remotely manage device functionality and report an inoperable device (0059); and describes the data rendered in response to data retrieval requests from client devices as being based on a data model comprising assets and processes (e.g., repairs) (0061; see also 0048). As such, while Lawson does not appear to explicitly recite the request being for repair or maintenance information, the Examiner asserts it would be obvious to one of ordinary skill in the art that the data retrieval requests from client devices may comprise a request for repair or maintenance information.
NOTE: Regarding the limitations of:
	“the processor being further configured to cause the mobile communication interface to signal a status indication of the device comprising at least an error state of the device, information relating to the first user comprising at least repair or maintenance competence of the first user, and a direct or indirect indication of properties of the device to the back-end server, to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user,” 
	As discussed in the Response to Arguments section, above, the claimed function of, “signal a status indication of the device comprising at least an error state of the device, information relating to the first user comprising at least repair or maintenance competence of the first user, and a direct or indirect indication of properties of the device to the back-end server,” is claimed as being performed to facilitate,” an intended use (wherein the intended use is in bold, above) of the claimed function but selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user and, repair or maintenance information...customized based on the repair or maintenance competence of the first user are not positively recited as being performed by the claimed invention.
	However, the elements of repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and competence of the first user are given patentable weight as elements required to be addressed by prior art.
	
	the processor being further configured to cause the mobile communication interface to signal a status indication of the device comprising at least an error state of the device, [...] and a direct or indirect indication of properties of the device to the back-end server, 
	[a mobile control and/or monitoring application (0036, Fig. 1), automatically communicate with a cloud-platform when added to an existing industrial automation system, and to send identification and configuration information to the cloud platform to facilitate simplified and automated integration with the larger system (0008); device health or status information in device profile 506...device that reports an inoperable status (0059); receive data (e.g., device profiles, status data, telemetry data, etc.) from control-level smart devices 806 over plant network 820, and send the data as cloud data 808 to the cloud platform...allowing the data to be utilized by one or more cloud services running on the cloud platform (0070; see also 0066)] The Examiner interprets the disclosure as related to receiving device health or status information and a device report an inoperable status as a status indication comprising an error state. 
	[the processor being further configured to cause the mobile communication interface to signal a status indication of the device comprising at least an error state of the device,] information relating to the first user comprising at least repair or maintenance competence of the first user, to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user; 
	[receive data (e.g., device profiles, status data, telemetry data, etc.) (0070; see also 0066); device health or status information in device profile 506...device that reports an inoperable status (0059; see also 0066, 0070); notification component 1004 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified (0079); In one or more embodiments, notification component 1004 can determine this notification information by cross-referencing a configuration file 1024 that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1022 determines that a subset of the industrial data 1010 requires action to be taken by plant personnel, notification component 1004 can reference the configuration file 1024 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. multiple separate personnel lists respectively associated with different types of actionable situations (0080)] Lawson discloses: a mobile control and/or monitoring application, receiving device data, including device profiles and status data; a device reporting an inoperable status; and cross-referencing a configuration file that identifies which personnel are to be notified for a given type of condition to identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified if action is required to be taken by plant personnel. While Lawson does not appear to explicitly recite information relating to users as comprising repair or maintenance competence and does not explicitly recite repair or maintenance information customized based on the repair or maintenance competence of the first user, the Examiner asserts the disclosure of Lawson as related to cross-referencing a configuration file that identifies which personnel are to be notified for a given type of condition to identify one or more specific plant employees who are to receive the notification if action is required to be taken by plant personnel may be interpreted as information comprising the repair or maintenance competence of the users and repair or maintenance information customized based on the repair or maintenance competence of the first user.
	As such, the Examiner interprets the disclosure of Lawson as related to a configuration file that identifies which personnel are to be notified for a given type of condition to identify one or more specific plant employees who are to receive the notification if action is required to be taken by plant personnel as repair or maintenance activity customized based on the repair or maintenance competence of users. Lawson i.e., identifying user devices of users to be notified based on information relating to the repair or maintenance competence of the user).
	As such, Lawson discloses: a mobile control and/or monitoring application, receiving device data, including device profiles and status data; a device reporting an inoperable status; [the processor being further configured to cause the mobile communication interface to signal a status indication of the device comprising at least an error state of the device...and a direct or indirect indication of properties of the device to the back-end server] and cross-referencing a configuration file that identifies which personnel are to be notified for a given type of condition to identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified if action is required to be taken by plant personnel [information relating to the first user comprising at least repair or maintenance competence of the first user, to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user]. 
	
	the processor being further configured receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface to either forward at least part of the repair or maintenance information to the apparatus or to forward at Reply to Office Action of March 31, 2021least part of the repair or maintenance information to another remote instructor apparatus for review prior to forwarding to the apparatus;
 	[a client interface component 1110 configured to receive data retrieval requests from client devices 1112, and to render selected subsets of historian data to the client devices 1112 in response to the requests…client interface component 1110 can present browsable hierarchical view of smart device data tags (0093); the data model comprises...assets and processes (e.g., repairs) (0061; see also 0048); determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information...multiple separate personnel lists respectively associated with different types of actionable situations...the personnel list selected for a given notification can be at least partly a function of the context data provided by the device profile during initial configuration (0080)] Lawson describes receiving repair and maintenance information based on input provided by a remote instructor user via a remote instructor user interface to forward at least part of the repair or maintenance information to the apparatus. The Examiner notes the limitation may be interpreted as requiring the processor being further configured receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface to either [a] or [b]. Lawson teaches or suggests [a].
the processor being further configured to receive the corresponding repair or maintenance information and cause the first user interface to present the received repair or maintenance information.  
	[a client interface component 1110 configured to receive data retrieval requests from client devices 1112, and to render selected subsets of historian data to the client devices 1112 in response to the requests…client interface component 1110 can present browsable hierarchical view of smart device data tags (0093); the data model comprises...assets and processes (e.g., repairs) (0061; see also 0048); determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information...multiple separate personnel lists respectively associated with different types of actionable situations...the personnel list selected for a given notification can be at least partly a function of the context data provided by the device profile during initial configuration (0080)] As described by Lawson, repair information may be provided to a user device based on a request from a user client device and client interface component (i.e., receive the corresponding repair or maintenance information and cause the first user interface to present the received repair or maintenance information).
	However, regarding the limitations as a whole:
	the processor being further configured receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface to either forward at least part of the repair or maintenance information to the apparatus or to forward at Reply to Office Action of March 31, 2021least part of the repair or maintenance information to another remote instructor apparatus for review prior to forwarding to the apparatus;
	The Examiner notes the limitations may be interpreted as requiring the processor being further configured receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface to either [a] or [b]. While Lawson teaches or suggests [a], the Examiner notes the limitation may be interpreted as the input provided being [a] and [b] and requiring that the function performed by the claimed apparatus is either [a] or [b]. The Examiner notes the claim has been amended to reference different users and user interfaces. While the Examiner asserts the disclosure of Lawson discloses the elements of the limitations as related to a plurality of remote users, interfaces, and devices, and teaches or suggests the broadest reasonable interpretation of the limitations, in order to advance compact prosecution, Lawson does not appear to explicitly recite input to forward information to another remote apparatus for review prior to forwarding to the apparatus in the context of input by a remote user to either forward information to an apparatus or to forward information to another remote apparatus. 
	However, Williams - which is directed to a repair system communicating digital data across a data communication network to facilitate communication between two or more parties involved with a repair — discloses (while additional portions of the limitations and prior art disclosure are provided for context, the portion of the limitations in italics is what has not explicitly been addressed):
	the processor being further configured to cause the first user interface to receive from the first user a request for repair or maintenance information...
	[a vehicle repair system 102 configured to communicate...with multiple parties. The parties include two or more of, for example, a customer A, a vehicle repair site 108, an insurance company 110, a rental car company 112, and others 114 (0039, Fig. 1); repair site users 134 have different user types, such as an account manager user and a working user (0137, Fig. 1); repair site estimator 320 (the person at the repair site 108 assigned to provide estimates to the customer 106 for all repairs) (0088); the web server 120 sends web page data using according to the hypertext transfer protocol (HTTP) responsive to requests received from a client computing device, such as the customer computing device 124, the repair site computing device 132, and the insurance company computing device 136 (0063); allows the customer 106 to ask questions or request additional information about the supplemental repair before authorizing or denying the supplemental repair (0129)] 
	[the processor being further configured receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface to either forward at least part of the repair or maintenance information to the apparatus or] to forward at Reply to Office Action of March 31, 2021least part of the repair or maintenance information to another remote instructor apparatus for review prior to forwarding to the apparatus;
	[the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010); customer approval is required before the repair can proceed (0093); generating and sending a supplemental repair message to the customer informing the customer of a need for the supplemental repair; and receiving an authorization message from the customer authorizing the supplemental repair (0007, 0117); FIG. 14 is a screen shot of an The supplement information page 590 is displayed...Information about the supplemental repair is displayed, such as the supplement number, the description (0181; see also 0122); If the customer 106 approves of the supplemental repair, the user selects the authorization control 412. A message is then sent to the repair site indicating that the supplemental repair has been approved. In some embodiments, the message is sent automatically through the vehicle repair system. The message can also be sent to one or more e-mail addresses, or to one or more mobile phones through a text message, if desired, to alert the repair site user that the supplemental repair has been approved (0126)] The Examiner interprets sending a supplemental repair message comprising the description of the supplemental repair for approval before the repair can proceed as forwarding at least part of the repair or maintenance information to another remote instructor apparatus for review prior to forwarding to the apparatus, wherein each system user may be interpreted as a remote user associated with a user device comprising a user interface, and a repair site worker assigned to perform the repair may be alerted that the repair has been approved. Williams also discloses that the insurance company 110 can utilize the vehicle repair network 100 to review and approve claims (0040).
	The Examiner asserts the disclosure teaches or suggests forward at least part of the repair or maintenance information to another remote instructor apparatus for review prior to forwarding to the apparatus.
Williams further discloses:
	[a vehicle repair system 102 configured to communicate...with multiple parties. The parties include two or more of, for example, a customer A, a vehicle repair site 108, an insurance company 110, a rental car company 112, and others 114 (0039, Fig. 1); repair site users 134 have different user types, such as an account manager user and a working user (0137, Fig. 1); repair site estimator 320 (the person at the repair site 108 assigned to provide estimates to the customer 106 for all repairs) (0088); the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010); The supplemental repair status display 330 indicates whether any modifications to the original estimate are required, and if so, indicates that customer approval is required before the repair can proceed, in some embodiments (0093); FIG. 14 is a screen shot of an example supplement information page 590 displayed on the customer mobile computing device 128. The supplement information page 590 is displayed...Information about the supplemental repair is displayed, such as the supplement number, the description (0181; see also 0122)] 
	Applying the disclosure of Williams to the instant limitations, a remote repair site user may provide input via a remote device for the vehicle repair system to assign a supplemental repair to be performed by a repair site worker associated with a remote repair site worker device [receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface to forward at least part of the repair or maintenance information to the apparatus]; the remote repair 
	Lawson teaches the automated configuration and integration of a device within an automation system. Williams teaches a repair system communicating digital data across a data communication network to facilitate communication between two or more parties involved with a repair. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Lawson and Williams is that Williams discloses the aspect of a remote user providing input to either forward repair or maintenance information to an apparatus or to forward repair or maintenance information to another remote apparatus for review prior to forwarding to the apparatus in the context of input 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of a repair system communicating digital data across a data communication network to facilitate communication between two or more parties involved with a repair, as taught by Williams, with the known methods of the automated configuration and integration of a device within an automation system, as taught by Lawson, would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the known methods taught by Williams, and the functionalities of the elements of the known methods taught by Lawson do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Additionally, while Lawson is primarily directed to industrial devices and Williams is primarily directed to vehicle repairs, the Examiner notes that the instant specification states that, “The present application generally relates to repair or maintenance control of devices,” discusses, “devices ranging from wheelbarrow to excavators and digital gadgets,” (0003), the service and repair of domestic devices and industrial devices (0004), and notes that it was known in the art for, “Various devices also provide for self-diagnostics that helps to identify and correct or repair typical error situations…there are also diagnostics tools that can be connected with a data bus of a car to extract information and perhaps provide the user with some repair or maintenance instructions,” (0005), which indicates each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a repair system communicating digital data across a data communication network to facilitate communication between two or more parties involved with a repair (as taught by Williams) with the system and method for the automated configuration and integration of a device within an automation system (as taught by Lawson) in order for a user to interact with a repair system using one or more computing devices over a network (Williams 000043-0044, 0063), track the status and history of repairs (Williams 0064), and track the status of projects, to facilitate simplified, automated, and dynamic integration of components with the larger system, and to collect, correlate, and aggregate data to generate unified enterprise-level presentations of industrial systems as a whole (Lawson 0076).

	Regarding: 
	the processor being further configured to cause the mobile communication interface to signal a status indication of the device comprising at least an error state of the device, information relating to the first user comprising at least repair or maintenance competence of the first user, and a direct or indirect indication of properties of the device to the back-end server, to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user
	The Examiner notes the limitations recite a status indication comprising at least the listed elements. While Lawson discloses a status indication of a device and discloses each of the listed elements, as discussed above, the Examiner notes the limitation recites a status indication comprising at least each of the listed elements (i.e., Lawson discloses a status indication of the device comprising an error state of the device and a direct or indirect indication of properties of the device to the back-end server, but does not explicitly describe the status indication as comprising information relating to users [information relating to the first user]). While it may be obvious to one of ordinary skill in the art that the disclosure of Lawson teaches or suggests the broadest reasonable interpretation of the limitations, in order to expedite compact prosecution, the Examiner notes Lawson does not appear to explicitly recite a status indication of the device comprising information relating to the users [information relating to the first user].	
	However, Aggarwal — which is directed to a network providing data communications for equipment management and control — discloses (while additional portions of the limitations and prior art disclosure are provided for context, the portion of the limitations in italics is what has not explicitly been addressed):
first user interface to receive from the first user a request for repair or maintenance information relating to the device...
	[a server may receive a request from a client via a client device (0181; see also 0179, 0216-0217); if a device 19 needs additional information to implement a task, it may request that information from one of the server instances 81C or 81D  (0154); if a device needs additional information to implement a task, it may request that information from one of the server instances…to determine the precise input command and thus how the device should respond (0154; see also 0160, 0179, 0181, 0188, 0192, 0193, 0200, 0219)]	
	the processor being further configured to cause the mobile communication interface to signal a status indication of the device comprising at least an error state of the device, [...] and a direct or indirect indication of properties of the device to the back-end server, to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties...
	[any number of appliances may be installed and/or monitored, such as for warranty and service purposes (0104); the device can auto-register with the manufacturer or service company. Such devices can report operations to the company equipment, e.g. for company use for maintenance or service purposes (0103); a sensor will be able to report its sensed condition to any system elements configured to receive and utilize such information (0187); an indication of operational condition...an appliance that has failed in some manner...the equipment may send messages as a form of service repair or to control an operation of the appliance that may be malfunctioning in some way (0104)] The Examiner interprets the disclosure as comprising an error state of the device, [...] and a direct or indirect indication of properties of the device to the back-end server, to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties.
	a status indication of the device comprising...information relating to the first user [comprising at least repair or maintenance competence of the first user]
	[the server functionality may operate as a central overseer for device set-up and/or as a controller with respect to some or all of the other devices (0143); allow a user in the home or in an enterprise type of premises 12 to interact with and/or control devices in the home, e.g. to run an app on a cell phone to monitor and control lighting and/or other devices in the premises from within the premises or remotely (0101); Users of different types may also be granted access to different amounts of the stacks, particularly the program stack. For example, a government entity with a high degree of sophistication...may have greater access to control its system (0177)] As described by Aggarwal, devices provide not only a status indication as related to a sensed condition and reporting operations for maintenance and service conditions, but devices also provide information to the system identifying information relating to users allowed to interact with and/or control the devices and information associated with access granted to different users of different types.

	[FIG. 2 also includes outside equipment of one or more sensor companies... to monitor fire, smoke, gas (0102); one or more appliance companies...a server alone or in combination with one or more user terminal device(s) for personnel of that enterprise... devices can report operations...for company use for maintenance or service purposes (0103); any number of appliances 19a may be installed and/or monitored by third parties...monitored for warranty and service purposes...make the appliance data available to personnel of that enterprise for various enterprise purposes...an indication of operational condition... trigger responsive action, e.g. dispatch personnel to service an appliance that has failed in some manner...send messages to the relevant appliances...to update data or program instructions in an appliance as a form of service repair or upgrade, or to control an operation of the appliance (e.g. to shut off an appliance that may be malfunctioning in some way) (0104)] 
	As described by Aggarwal, devices provide not only a status indication as related to a sensed condition, an indication of operational condition, and reporting operations for maintenance and service conditions, but devices also provide information to the system identifying information relating to users allowed to interact with and/or control the devices and information associated with access granted to different users of different types, and information relating to users in the context of devices reporting operations monitored by third parties repair for maintenance or service purposes.
Lawson teaches the automated configuration and integration of a device within an automation system. Williams teaches a repair system communicating digital data across a data communication network to facilitate communication between two or more parties involved with a repair. Aggarwal teaches a network providing data communications for equipment management and control. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Aggarwal and the combination of Lawson and Williams is that the combination of Lawson and Williams is does not appear to disclose a status indication of the device comprising information relating to the users. 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of a network providing data communications for equipment management and control, as taught by Aggarwal, and applying the disclosure of the known methods of a repair system communicating digital data across a data communication network to facilitate communication between two or more parties involved with a repair, as taught by Williams, with the known methods of the automated configuration and integration of a device within an automation system, as taught by Lawson would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the known methods taught by Aggarwal, the functionalities of the elements of the known methods taught by Williams, and the functionalities of the elements of the known methods taught by Lawson do not interfere with each other, the results of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a network providing data communications for equipment management and control (as taught by Aggarwal) and the features of a repair system communicating digital data across a data communication network to facilitate communication between two or more parties involved with a repair (as taught by Williams) with the system and method for the automated configuration and integration of a device within an automation system (as taught by Lawson) in order to install and monitor a plurality of intelligent devices to form a local area network (Aggarwal 0104, 0114, 0238) and detect conditions that are relevant to functions of the system for maintenance or service purposes (Aggarwal 0035, 0103).

	Regarding claim 69, The apparatus of claim 68, 
	The combination of Lawson, Williams, and Aggarwal teaches the limitations of claim 68. The Examiner notes the discussion of claim 68 applies here, as well.
	Williams further discloses:
	the processor being further configured to cause the remote instructor user interface to prompt the remote instructor user to approve the repair or maintenance of the device according to the repair or maintenance information and, 
	[The manually approve supplement control 470 is provided to permit a repair site user 134 to manually approve a supplement...for example, when the prompts the user to enter or select a repair order, a supplement number, a customer name, and customer identification information (such as the customer driver's license number), and then to select a control indicating that the repair site user 134 has received instructions from the customer 106 in which the customer 106 approved the supplemental repair (0150)] As described by Williams, the manually approve supplement control 470 prompts the repair site user to enter or select a repair order and approve a supplement. Additionally, Williams also discloses that the insurance company 110 can utilize the vehicle repair network 100 to review and approve claims (0040).
	responsive to receiving a corresponding approval from the remote instructor user, to transfer at least a portion of the repair or maintenance information to the device using the local communication interface.  
	[once the supplement has been approved, the status of the supplement is updated to approved with the vehicle status engine 280 (FIG. 5); A message is then sent to the repair site indicating that the supplemental repair has been approved. In some embodiments, the message is sent automatically through the vehicle repair system. The message can also be sent to one or more e-mail addresses, or to one or more mobile phones through a text message, if desired, to alert the repair site user that the supplemental repair has been approved (0126)] This disclosure describes manual approval by a repair site worker, such as a repair site manager, so that the i.e., a repair site worker assigned to perform the repair may be alerted via mobile phone notification that the repair has been approved).
	Additionally, Williams discloses:
	[The remove delay control 472 is selected to remove a project delay from a repair order, such as when the issue causing the delay has been resolved... After selection of the remove delay control 472, the repair site user 134 is prompted to enter or select the repair order, or to identify the issue that has been resolved. The customer interface engine 270 interacts with the vehicle status engine 280 to remove the project delay from the repair order and to update the vehicle status to indicate that there is no delay (if appropriate) and that the repair is in process (0151)] In addition to the manually approve supplement control 470 prompting the repair site user to enter or select a repair order and approve a supplement, this disclosure provides means to identify the issue that has been resolved and remove the project delay from the repair order so that the repair process may continue.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 68 applies here, as well.

	Regarding claim 70, The apparatus of claim 68, 
	The combination of Lawson, Williams, and Aggarwal teaches the limitations of claim 68.
	Lawson further discloses:
the processor being further configured to signal to the back-end server the information relating to the first user before the receiving of the repair or maintenance information.  
	[identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device...for each person to be notified (0079); determine this notification information by cross-referencing a configuration file 1024 that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1022 determines that a subset of the industrial data 1010 requires action to be taken by plant personnel, notification component 1004 can reference the configuration file 1024 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration file 1024 can maintain multiple separate personnel lists respectively associated with different types of actionable situations (0080)]

	Regarding claim 71, the limitations of claim 71 are substantially similar to claim 68. Claim 68 is taught by the combination of Lawson, Williams, and Aggarwal, as discussed above. The discussion of claim 68 applies to the substantially similar claim limitations of claim 71. In the interest of compact prosecution, differences in claim language will be addressed explicitly below.
A back-end server, comprising: a communication interface configured to...and a processor configured to....” The Examiner notes that the claimed invention is a server comprising a communication interface and a processor. The numerous remote apparatuses and the first apparatus are not part of the claimed invention (the claimed back-end server). The limitations above require a server comprising a communication interface and a processor, wherein concurrent communications with numerous remote apparatuses is enabled, and wherein the server receives information. Under the broadest reasonable interpretation, “remote apparatuses,” may be remote apparatuses, systems, system components, devices, machines, equipment, etc. and, “a first proximate device,” may be any type of device. As such, the limitation above amounts to a server comprising an interface and a processor, wherein the server is configured to enable concurrent communications with a plurality of remote apparatuses, systems, system components, devices, machines, equipment, etc., and to receive first information from a first device.
	(Claim 71) A back-end server, comprising: a communication interface configured to enable concurrent communications received via at least user interfaces of numerous remote apparatuses; and
	The combination of Lawson, Williams, and Aggarwal teaches the limitations of substantially similar claim 68, which comprises, “An apparatus comprising: a local communication interface configured to enable communication with a device...” 
	Lawson further discloses:
	[a cloud-based operator interface system that collects and aggregates data from multiple smart devices and visualizes the data on Internet-capable client devices (0020, Fig. 9); industrial devices 108 and 110 can be coupled to a cloud platform 102 to leverage cloud-based applications and services (0037, Figs. 1-2, Fig. 7); User interface component 204 can be configured to receive user input and to render output to the user in any suitable format (e.g., visual, audio, tactile, etc.) (0042); the network devices can include various possibilities (hardware and/or software components). These include components such as...servers, clients, computers, configuration tools, monitoring tools, and/or other devices (0102)]
	 a processor configured to cause the communication interface to receive from a first apparatus first information comprising (a) an indication of a status of a first device communicatively connected to the first apparatus via near field communication or a local area network, the indication of the status comprising at least an error state of the first device, (b) information relating to a user of the first apparatus comprising at least repair or maintenance competence of the user of the first apparatus, and (c) a direct or indirect indication of properties of the first device, and 
	The limitations above are substantially similar to the limitations of claim 68. Claim 68 is taught by the combination of Lawson, Williams, and Aggarwal, as discussed above.
	to responsively send to a remote instructor apparatus, to enable display via a user interface of the remote instructor apparatus corresponding repair or 3 of 13maintenance information selected from a plurality of repair and maintenance information associated with respective error states and device properties, customized based on the repair or maintenance competence of the user of the first apparatus, 
	The Examiner notes the limitations above are substantially similar to the limitations of claim 68 of, “the processor being further configured to cause the first user interface to present to the first user an indication of the status of the device...to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user,” with the portion in bold, above, comprising additional language distinguishing claim 71 from claim 68.
	Lawson further discloses:
	[a cloud-based operator interface system that collects and aggregates data from multiple smart devices and visualizes the data on Internet-capable client devices (0020, Fig. 9); cloud-based operator interface system 906 can apply cloud-side processing to the industrial data to facilitate presenting the data in meaningful ways to the client devices...For example, cloud-based operator interface system 906 can add context to incoming production data (e.g., a time/date stamp, a location associated with the data, machine statuses at the time the data was generated, etc.) (0076)]
	wherein the processor is further configured to receive 	via at least the user interface of the remote instructor user apparatus a selection of at least one repair or maintenance information, a confirmation to forward the repair or maintenance information to the first apparatus, 	or a forwarding at least part of the repair or maintenance information to another remote instructor apparatus for review before forwarding to the first apparatus.
the processor being further configured to cause the first user interface to present to the first user an indication of the status of the device...to facilitate selection of corresponding repair or maintenance information associated with the error state of the device from a plurality of repair and maintenance information associated with respective error states and device properties and customized based on the repair or maintenance competence of the first user,” and, “the processor being further configured receive repair and maintenance information based on input provided by a remove instructor user via a remote instructor user interface to either forward at least part of the repair or maintenance information to the apparatus or to forward at Reply to Office Action of March 31, 2021least part of the repair or maintenance information to another remote instructor apparatus for review prior to forwarding to the apparatus.”
	
	Regarding claim 76, The back-end server of claim 71, 
	The combination of Lawson, Williams, and Aggarwal teaches the limitations of claim 71.
	Williams further discloses:
	wherein the repair or maintenance information comprises one or more device control commands.  
	[the industrial devices may also be part of a mobile control and/or monitoring application (0036, Fig. 1); industrial devices 108 and 110 can be coupled to a cloud platform 102 to leverage cloud-based applications and services (0037, Figs. 1-2, Fig. 7); 
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 68 applies here, as well.

	Regarding claim 77, The back-end server of claim 71, 
	The combination of Lawson, Williams, and Aggarwal teaches the limitations of claim 71.
	Williams further discloses:
	wherein the processor is further configured to cause authenticating the first apparatus and to cause sending the repair or maintenance information to the first apparatus only if the authentication is successful.  
	[To login, the customer provides identifying information, such as a username and password, or a vehicle identification number and repair order number, or other information (0086, Fig. 12; see also 0178); If the login information is validated, the user interface proceeds to display the customer home page (0178); The home page 570 provides an interface through which the customer 106 can obtain additional information about the status of the repair (0179); The controls can be selected to cause the customer interface engine 270 to display additional information. The client information control 572 can be selected to display the client information…The supplement repairs 
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 68 applies here, as well.

	Regarding claim 78, the Examiner notes claim 78 effectively comprises substantially similar limitations to limitations of claim 68 and claim 71. The limitations of Lawson further discloses a cloud-based operator interface system that collects and aggregates data from multiple smart devices and visualizes the data on Internet-capable client devices (0020, Fig. 9).
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 68 applies here, as well.

	Regarding claim 79, the Examiner notes claim 79 effectively comprises substantially similar limitations to limitations of claim 68. The limitations of claim 79 are taught in addressing claims 68. As such, the discussion of Lawson, Williams, and Aggarwal and the motivation and rationale to combine discussed above applies here, as well.

	
	Regarding claim 80, The method of claim 79, 
	The combination of Lawson, Williams, and Aggarwal teaches the limitations of claim 79.
further comprising: prompting the instructor user to approve the repair or maintenance of the device according to the repair or maintenance information and 
responsively causing receiving a corresponding approval from the instructor user and transferring at least a portion of the repair or maintenance information to the device.  
	The limitations above are substantially similar to the limitations of claim 69. Claim 69 is taught by the combination of Lawson, Williams, and Aggarwal. The motivation and rationale discussed in claim 68 applies here, as well.

	Regarding claim 81, the Examiner notes claim 81 effectively comprises substantially similar limitations to limitations of claim 68 and claim 71. The limitations of claim 81 are taught in addressing claims 68 and 71. As such, the discussion of Lawson, Williams, and Aggarwal and the motivation and rationale to combine discussed above applies here, as well.

	Regarding claim 82, The method of claim 81, 
	The combination of Lawson, Williams, and Aggarwal teaches the limitations of claim 81.
	Lawson further discloses:
	further comprising containing in the first information a first user interface for the first device, the first user interfaceReply to Office Action of March 23, 2020 being configured to provide user access to the first device by adapting the first apparatus to produce a first user interface for controlling the first device.  
	[a cloud-based operator interface system that collects and aggregates data from multiple smart devices and visualizes the data on Internet-capable client devices (0020, Fig. 9); the server functionality may operate as a central overseer for device set-up and/or as a controller with respect to some or all of the other devices (0143); allow a user in the home or in an enterprise type of premises 12 to interact with and/or control devices in the home, e.g. to run an app on a cell phone to monitor and control lighting and/or other devices in the premises from within the premises or remotely (0101)	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689